Citation Nr: 1013736	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for prostate 
cancer.

2.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of entitlement to special monthly 
compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
granted a claim for service connection for prostate cancer, 
status post radical retropublic prostatectomy associated with 
herbicide exposure and assigned a 100 percent evaluation, 
effective November 15, 2006, and granted entitlement to SMC 
based on loss of use of a creative organ, effective November 
15, 2006.

The Board notes that the Veteran submitted a claim for an 
earlier effective date for the grant of service connection 
for prostate cancer in February 2007.  The RO issued a rating 
decision in May 2007 which denied this claim.  However, as 
the Veteran also submitted a notice of disagreement (NOD) 
with regard to the effective date assigned to the grant of 
service connection for prostate cancer in May 2007, within 1 
year of the initial January 2007 rating decision assigning 
the effective date of the Veteran's grant of service 
connection for prostate cancer, the Board finds that the 
January 2007 rating decision is the decision currently on 
appeal before the Board. 

The Board notes that additional medical evidence was 
submitted after the most recent statement of the case (SOC) 
was issued with respect to the aforementioned claims.  
However, as this evidence does not relate to the Veteran's 
claims for earlier effective dates for the grant of service 
connection for prostate cancer and the grant of entitlement 
to SMC based on loss of use of a creative organ, the Board 
may proceed to adjudicate these claims with no prejudice to 
the Veteran.  Moreover, it appears that the Veteran waived 
initial review of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304 in a March 
2010 statement.

The Board notes that the Veteran requested a hearing before a 
member of the Board in his November 2007 and February 2008 VA 
Form 9 Appeals.  However, in a March 2010 statement, the 
Veteran withdrew his request for a hearing before a member of 
the Board. 
Finally, the Board notes that the Veteran submitted a claim 
in January 2007 for service connection for hypertension, 
headaches, and ulcers on a direct basis and on a secondary to 
posttraumatic stress disorder (PTSD).  In a June 2007 rating 
decision, the RO granted service connection for PTSD and 
indicated that the Veteran had stated in his initial claim 
that ulcers, high blood pressure, headaches, and alcohol 
abuse were symptoms of his PTSD.  The RO informed the Veteran 
that these are not generally considered symptoms of PTSD but 
are separate disabilities.  The Board finds that it is clear 
from the Veteran's January 2007 statement that he was 
intending to claim service connection for these disabilities.  
As such, the issues of entitlement to service connection for 
ulcers, hypertension, and headaches have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's informal claim for service connection for 
prostate cancer, secondary to exposure to agent orange, was 
received by VA on November 15, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
15, 2006, for the grant of service connection for prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Codes 7528 
(2009).

2.  The criteria for an effective date earlier than November 
15, 2006, for the grant of entitlement to SMC based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.350(a), 3.400 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for earlier effective 
dates, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With respect to the Veteran's claim for an earlier effective 
date for prostate cancer, VCAA letters dated in November 2006 
and February 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the November 2006 letter described 
how disability ratings and effective dates were assigned.    
The Board acknowledges that these letters did not 
specifically address the Veteran's claim for an earlier 
effective date for SMC based on loss of use of a creative 
organ.  However, there is no question in this case that the 
award of SMC was based on residuals of his treatment for 
prostate cancer, and that the outcome of the claim for an 
earlier effective date for the award of SMC is dependent on 
the outcome of the claim for an earlier effective date for 
the award of service connection for prostate cancer.  As 
such, the Board finds no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Furthermore, the Board notes that, for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Additionally, once a claim for service connection 
has been substantiated, the filing of a NOD with the rating 
or the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to 
November 15, 2006, should be assigned for the grant of 
service connection for prostate cancer and the grant of 
entitlement to SMC based on loss of use of a creative organ.  
Essentially, he asserts that his claim for prostate cancer 
and SMC benefits should have been considered as being 
included as part of a claim he submitted in December 2005.  
See VA Form 9 Appeal, November 2007.  The Veteran asserts 
that he feels certain that he had prostate cancer when he 
applied for benefits in December 2005.  Id.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2009).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2009).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2009).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
15, 2006, is the correct date for the grant of service 
connection for prostate cancer and the correct date for the 
grant of entitlement to SMC based on loss of use of a 
creative organ.  While the Veteran has alleged that he is 
entitled to an earlier effective date for his award of these 
benefits, there is no basis under the governing legal 
criteria to establish that he is legally entitled to earlier 
effective dates.  

On November 15, 2006, the Veteran submitted a claim for 
service connection for prostate cancer as secondary to his 
exposure to agent orange.  The evidence of record does not 
reflect that the Veteran submitted a claim for service 
connection for prostate cancer prior to this date.  The Board 
notes that the Veteran has never specifically submitted a 
claim for SMC based on loss of use of a creative organ.  
However, as discussed above, it is clear from the January 
2007 rating decision that the RO granted the Veteran 
entitlement to SMC based on loss of use of a creative organ 
as a result of his November 15, 2006, claim, as the loss of 
use a residual of his prostate cancer.  As noted above, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  As 
such, the Board must conclude that an effective date earlier 
than November 15, 2006, the date of the Veteran's original 
claim for service connection for prostate cancer secondary to 
his exposure to agent orange, is not warranted for either his 
prostate or SMC claim.

The Board recognizes that there is  a limited exception to 
the statutory provisions governing the assignment of 
effective dates for Vietnam veterans who have a covered 
herbicide disease.  See 38 C.F.R. § 3.816 (2009).  This 
regulation is intended to implement orders of a United States 
district court in the class action of Nehmer v. U.S. Veterans 
Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer 
v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of 
the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

However, the evidence does not suggest, and the Veteran has 
not otherwise argued facts that would suggest, that his claim 
meets the requirements for this regulation to be applicable.  
The Veteran was not denied compensation for prostate cancer 
between September 25, 1985, and May 3, 1989; the Veteran's 
claim for service connection was not pending before VA on May 
3, 1989; the Veteran's claim was not received by VA between 
May 3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service connection 
for prostate cancer (November 7, 1996); and the Veteran's 
claim was not received within one year from the date of his 
separation from service.  When none of the requirements are 
met, as is the case here, the effective date of the award 
shall be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400. 38 C.F.R. § 3.816(c)(4) (2009). 

The Board has considered the Veteran's argument that he 
should be entitled to benefits for his prostate cancer and 
associated symptoms earlier than November 15, 2006, as he was 
diagnosed with this disability prior to this date and 
submitted an application for benefits in December 2005.  
However, as noted, the primary basis of awarding an effective 
date under applicable law or regulations based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  In this case, 
although the medical evidence of record reflects that the 
Veteran was diagnosed with prostate cancer as early as June 
2006 and complained of loss of use of a creative organ as 
early as July 2006, there is no record of a claim for service 
connection for prostate cancer or a claim for entitlement to 
SMC based on loss of use of creative organ having been 
received prior to November 15, 2006.  While the Veteran did 
submit an application for benefits in December 2005, the 
Board notes that this application makes no reference to 
prostate cancer or loss of use of a creative organ.

The Board notes that the Veteran asserted in his November 
2007 VA Form 9 Appeal that he believed he had 12 months, from 
December 2005 to December 2006, to appeal any decisions to 
deny or reduce any benefits.  However, the Veteran was never 
denied any benefits with regard to his prostate cancer or SMC 
based on loss of use of a creative organ until the January 
2007 decision.  As such, there was no denial with regard to 
these issues for him to appeal prior to January 2007.  

The Board also notes that the Veteran asserted in his 
February 2008 VA Form 9 Appeal that he was not informed at 
the time of his December 2005 application for benefits that 
exposure to agent orange could result in prostate cancer.  
However, the Board notes that the Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of federal statues and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-385 (1947). Thus, regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385, Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).  

Thus, notwithstanding the Veteran's assertions as to why 
earlier effective dates should be assigned, the fact remains 
that the Veteran filed his claim for benefits related to 
prostate cancer on November 15, 2006, which was more than one 
year after his separation from active service.  In light of 
this fact, the Board concludes that an earlier effective date 
is not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  


ORDER

Entitlement to an effective date earlier than November 15, 
2006, for the grant of service connection for prostate cancer 
is denied.

Entitlement to an effective date earlier than November 15, 
2006, for the grant of entitlement to SMC based on loss of 
use of a creative organ is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


